Young, J.
(concurring). I concur in the result, but place my concurrence in the reversal upon the insufficiency of the special verdict. At the close of the testimony the court, against the objection and exception of plaintiffs’ counsel, submitted the case to the jury for a special verdict upon six questions. No general verdict was returned. The special verdict, consisting of the questions and the jury’s answers thereto, is as follows: “Verdict: (1) What was the value of the property in question at the time of the alleged sale thereof by the defendant ? Five hundred and eighty-five dollars ($585.00). (2) Who was the owner of the cattle in question at the time of the alleged sale thereof by the defendant? Ralph D. Ward. (3) Was the plaintiff Ralph D. Ward the sole owner of the cattle in question at the time of the alleged sale thereof by the defendant? Yes. (4) What, if any, interest did the plaintiff Ralph D. Ward have in the cattle in question at the time of the alleged sale thereof by the defendant, and what was the value of such interest? Sole owner. Value, $585.00. (5) What, if any, interest did the plaintiff Milan G. Ward have in the cattle in question at the time of the alleged sale thereof by the defendant, and what was the value of such interest? He had no interest. (6) What, if any, interest did the plaintiff William O. Ward have in the cattle in question at the time of the alleged sale thereof by the defendant, and what was the value of such interest? He had no interest. J. R. Howell, Foreman.” Upon motion of defendant’s counsel, judgment was entered upon the special verdict dismissing plaintiffs’ action and for costs.
In my opinion it was error to submit the case to the jury upon the six questions embraced in the special verdict and to subsequently enter judgment thereon. The so-called special verdict covers only a part of the ultimate facts in issue, and there was no general verdict. The plaintiff did not waive a trial by jury, and they were entitled either to a general verdict or to a special verdict covering all of the ultimate facts in issue. Where a case is submitted to a jury for a special verdict, the facts must be submitted and found, so “that nothing shall remain to the court but to draw from them conclusions of law.” Section 5444, Rev. Codes 1899 (section 7033, Rev. Codes 1905), reads as follows: “* * * The verdict of a jury is either general or special: (1) A general *655verdict is that by which they pronounce generally up all or any of the issues either in favor of the plaintiff or defendant; and (2) a special verdict is that by which the jury find the facts only, leaving the judgment to the court. The special verdict must present the conclusions of fact as established by the evidence and not the evidence to prove them; and these conclusions of fact must be so presented that nothing shall remain to the court but to draw from them conclusions of law.” The special verdict in this case finds in effect but two facts: (1) That Ralph D. Ward was the sole owner of the property; (2) that it was of the value of $585. It is patent that these facts alone do not furnish a sufficient basis for any legal conclusions as to which party is entitled to judgment. They do not embrace all of the facts essential either to make out or defeat the plaintiffs’ alleged cause of action. The special verdict is entirely silent upon the questions of the alleged wrongful taking and conversion by the defendant and also upon the defendant’s alleged justification. True, the taking was admitted by the defendant in his answer, and was therefore not in issue. Still that did not dispense with the necessity for a finding upon the vital question as to whether the taking was wrongful, or upon the ultimate facts alleged by the defendant in his plea of justification. There is no fact found which the court could hold as matter of law that the taking was rightful, and consequently there is no basis for the judgment of dismissal.
■Counsel for respondent concede the insufficiency of the special verdict, but contend that, when taken in connection with the evidence in the case, it supports the judgment. They contend that an examination of the evidence will show that the material allegations of the defendant’s answer, alleged by way of justification, are sustained by undisputed evidence, and that for the purposes of the judgment this is equivalent to a finding that the property was not wrongfully taken but that it was rightfully seized and sold. This presents the question whether a judgment will be sustained where it rests in part upon a defective special verdict and in part upon the evidence as to a material fact in issue as to which there is no finding. In my opinion there is no authority of law for the entry of judgment in such cases. The requisites of a special verdict under our statute (section 7033, supra) do not differ from those of a special verdict at common law. The rule is universal that the special verdict must find every materiál fact in issue, and the find*656ings should be of such a nature that nothing remains for the court but to draw from such facts the proper conclusions of law. It is generally held that facts admitted by the pleadings need not be found. There is reason in this for such facts being admitted are not in issue. See 22 Enc. Pl. & Pr. 981, 986, 987, and cases cited. It has been held in Wisconsin, under a statute differing somewhat from our section 7033, supra, that, while the questions embraced in a special verdict must cover all the controverted issues of fact, “a judgment on a special verdict will not be reversed for its failure to determine one or more of the issues, if the uncontradicted evidence proves that issue in favor of the prevailing party.” Williams v. Porter, 41 Wis. 422; Hutchinson v. Ry. Co., 41 Wis. 541; McNarra v. C. & N. W. Ry. Co., 41 Wis. 69; Munkwitz v. Uhlig, 64 Wis. 380, 25 N. W. 424; Weisel v. Spence, 59 Wis. 301, 18 N. W. 165. Wisconsin is alone in holding that a judgment in a jury case, where a jury has not been waived and no general verdict 'has been returned, may stand in part upon the facts found in a special verdict, and in part upon facts not found and in issue, but established by the evidence. The. prevailing rule is that the court cannot examine the evidence to determine what judgment should be given, and that it is of no avail that evidence was adduced which would have warranted a finding of a material fact which it omitted from the special verdict. And this is true, even ■\$here the evidence as to material facts in issue is undisputed. The court in entering judgment can look only to the special verdict for the determination of the facts in issue. The evidence cannot take the place of findings. It is true the court may in a proper case direct what answer shall be given to a particular question, and it seems that in some cases, where a material fact as to which there is no dispute has been omitted from the special verdict through inadvertence, the verdict may be amended upon motion. But in all cases the findings in the special verdict must cover the material facts in issue in the pleadings, and the evidence cannot be resorted to to supply them. Wallingford v. Dunlap, 14 Pa. 31; Jenks v. Hallet, 1 Caines (N. Y.) 60; Seward v. Jackson, 8 Cow. (N. Y.) 406; Kuhlman v. Medlinka, 29 Tex. 385; Maxwell v. Bank (Tex. Civ. App.) 23 S. W. 342; Ry. Co. v. Richardson, 13 Tex. Civ. App. 555, 36 S. W. 290; Cole v. Crawford, 69 Tex. 126, 5 S. W. 646; Newbolt v. Lancaster, 83 Tex. 271, 18 S. W. 740; Walker v. Dewing, 8 Pick. (Mass.) 520; Phoenix Water Co. v. Fletcher, 23 Cal. *657482; Kiel v. Reay, 50 Cal. 61; Chesapeake Ins. Co. v. Stark, 6 Cranch (U. S.) 268, 3 L. Ed. 220; M’Arthur v. Porter’s Lessee, 1 Pet. (U. S.) 626, 7 L. Ed. 290; Barnes v. Williams, 11 Wheat. (U. S.) 415, 6 L. Ed. 508; Prentice v. Zane’s Adm’r, 8 How. (U. S.) 470, 12 L. Ed. 1160; Daube v. P. & R. C. & I. Co., 77 Fed. 713, 23 C. C. A. 420; also 22 Enc. Pl. & Pr. 998, and Clementson ■on Special Verdicts, 224.
The Wisconsin rule that the evidence may be referred to to. supply facts omitted in the special verdict has not been accepted even in that state without dissent. See dissenting views of Chief Justice Ryan in Ward v. Busack, 46 Wis. 407, 1 N. W. 107. The Supreme Court of the United States in Hodges v. Easton, 106 U. S. 408, 1 Sup. Ct. 307, 27 L. Ed. 16-9, a case arising in Wisconsin, declined to follow the rule of that state. In that case the special verdict did not cover all of the material facts in issue. The trial court ordered judgment upon the special verdict and upon the “facts conceded or not disputed upon the trial.” The judgment was reversed and a new trial ordered upon the ground that the issues of fact triable by jury were not submitted to the jury in the mode required by law. Mr. Justice Harlan speaking for the court, said: “* * * The record discloses that the defendants had a determination by the jury of a part of the facts, while other facts, upon which the final judgment was rested, were found by the court to have been conceded or not disputed. If we should presume that there were no mtaerial facts considered by the court beyond those found in the answers to special questions, then, as we have seen, the facts found do not authorize the judgment. If, on the other hand, we should adjudge it to have been defendants’ duty to preserve the evidence in a bill of exceptions, and that, in deference to the decisions of the state court, it should be presumed; that the ‘facts conceded or not disputed at the trial’ were, ia connection with the facts ascertained by the jury, ample to support the judgment, we then have a case at law, which the jury was; sworn to try, determined as to certain material facts by the court alone, without a waiver of a jury trial as to such facts. It was the province of the jury to pass upon the issues of fact, and it was the right of the defendants, secured by the Constitution of the United States, to have them do so. That right could have been waived, but it could not be taken from them by the court. If, upon the trial, all the facts essential to recovery had been undis*658puled, or so conclusively established the cause of action as to have authorized the withdrawal of the case altogether from the jury, by a pre-emptory instruction to find for plaintiff, it would still have been necessary that the jury make its verdict, albeit in conformity with the order of the court. The court could not, consistently with the constitutional right of trial by jury, submit a part of the facts to the jury, and itself determine the remainder, without a waiver by the defendant of a verdict by the jury. * * * It has often been said by this court that the trial by jury is a fundamental guaranty of the rights and liberties of the people. Consequently, every reasonable presumption should be indulged against its waiver. For these reasons, the judgment below must be reversed.”
(109 N. W. 57.)
The rule laid down in the cases above cited was followed by this court in the recent case of Sonnesyn v. Akin, 14 N. D. 248, 104 N. W. 1026. It is a mistrial where, as in this case, there is no general verdict, and the jury’s answers to specific questions do not cover all of the facts in issue. Manning v. Monaghan, 23 N. Y. 539. The insufficiency of the special verdict requires a reversal of the judgment.
I concur in what is said as to the present status of McLean county and its freedom from collateral attack.